Citation Nr: 1333845	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  06-05 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a bilateral eye disorder.

4.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from August 1970 to April 1972 and from June 1976 to January 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2005 and August 2006 rating decisions of the VA Regional Office (RO) in Detroit, Michigan.  

In April 2009, the case was remanded to provide the Veteran with his requested hearing.  The Veteran was scheduled for a hearing in June 2009, but did not appear for the hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2012).

The case was remanded in February 2011 and December 2012 to obtain additional treatment records and afford him VA examinations.  As discussed below, negative responses to the request for a copy of a VA audiology examination were received and the Veteran did not report for scheduled examinations.  Otherwise, review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted by the Board in December 2012, in a written statement from the Veteran received in September 2011, the Veteran revoked his prior choice of representation, the Disabled American Veterans (DAV).  Therefore, the Board considers the Veteran to be representing himself in this appeal.

The issue of entitlement to a TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In March 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review his appeal of the claim for service connection for an acquired psychiatric disorder, to include schizophrenia and PTSD.

2.  The Veteran has right ear hearing that is as likely as not related to his first period of active duty.

3.  Left ear hearing loss was not present during service, was not manifest within one year of discharge from service, and the currently diagnosed left ear hearing loss did not develop as a result of any incident during service.

4.  Defective visual acuity in service that might have been refractive errors are congenital and developmental in nature; other (superimposed) disability of the eyes is not shown.

5.  Defective visual acuity that was not refractive errors clearly and unmistakably preexisted both periods of service and the defective visual acuity clearly and unmistakably was not permanently worsened beyond normal progression during or as a result of the periods of service.

6.  Macular holes, cataracts and glaucoma were not present during service and the currently diagnosed macular holes, cataracts and glaucoma did not develop as a result of any incident during service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the claim for service connection for an acquired psychiatric disorder, to include schizophrenia and PTSD, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).
2.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

3.  Left ear hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

4.  A bilateral eye disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As the Veteran is withdrawing the claim of service connection for an acquired psychiatric disorder, no discussion of compliance with VA's duty to notify and assist is necessary regarding this issue.  Additionally, the Board is granting service connection for right ear hearing loss.  Consequently, no further discussion of VA's duties to notify and assist regarding this issue is necessary.

As for the other issues, the Veteran was notified in a letter dated in February 2006 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  A March 2006 letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records and Social Security Administration (SSA) records.  The case was remanded, in part, to obtain a copy of a July 2007 VA audiology examination.  Requests to the appropriate VA facility have been negative and the records of that examination, if they exist, have not been obtained.  As the AMC sought to obtain those records pursuant to two Board remands, the Board concludes that VA has discharged its duty to obtain those records.  

Additionally, the Veteran was scheduled for VA examinations in June 2011 and April 2013.  Regarding the June 2011 examinations, a report of contact with the Veteran's guardian dated in June 2011 shows that he ran away when being transported to the examinations and that is why he failed to report.  As for the April 2013 examinations, the Veteran returned the examination notices in April 2013, with notations that he was unable to make the trip to the VA Medical Center (VAMC).  He did not explain why he was unable to make the trip.  In this regard, it appears that the Veteran has relocated several times during this appeal.  Most recently, he indicated that his current address was in Michigan in March 2013; the April 2013 examinations were scheduled in Pensacola, Florida.  However, the Veteran clearly received the examination notices, mailed to him at a Florida address.  Moreover, the Veteran submitted his response from a Florida zip code, mailed only ten days prior to the scheduled examinations.  As such, the Board concludes that the Veteran has not presented good cause for his failure to report for the examinations and that VA has discharged its duty to provide the Veteran with examinations.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not a one-way street).

VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  

II.  Analysis

	A.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn the appeal of his claim for service connection for an acquired psychiatric disorder, to include schizophrenia and PTSD.  See March 2013 statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of service connection for an acquired psychiatric disorder, to include schizophrenia and PTSD, and it is dismissed.

	B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Bilateral hearing loss is included in 38 C.F.R. § 3.309.  Additionally, chronic diseases may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

		1.  Bilateral Hearing Loss 

The Veteran contends that his bilateral hearing loss had its onset in 1970, during his first period of service.  See, e.g., July 2006 statement.

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

An induction examination in August 1970 revealed that the Veteran had normal ears and drums.  He had puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-5
XXXX
10
LEFT
0
0
5
XXXX
10

His separation examination from his first of service in December 1971 revealed that the Veteran again had normal ears and drums.  The Veteran stated that "I am in good health except for condition stated on profile."  The Veteran was not on profile for bilateral hearing loss.  He had puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
15
XXXX
10
LEFT
35
25
10
XXXX
25

His STRs from his first period of service reflect no complaint of, or treatment for, bilateral hearing loss.  

His May 1976 enlistment examination for his second period of service also revealed that the Veteran had normal ears and drums.  There is no notation of defective hearing in this examination report.  In his report of medical history, he denied symptoms such as ear trouble and hearing loss.  He had puretone thresholds, in decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
XXXX
5
LEFT
0
0
0
XXXX
5

The Veteran's October 1976 medical evaluation board examination also revealed normal ears and drums.  No audiometer findings were provided; however, he was assigned a profile of "1" for his hearing and ears.  The "PULHES" medical profile system is designed to reflect the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "H" is indicative of the "hearing and ear."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The only diagnosis provided in the Veteran's November 1976 physical evaluation board was schizophrenia.  There is no indication that the Veteran was diagnosed with, or treated for, bilateral hearing loss during his second period of service.  His DD 214s show that he had a military occupational specialty (MOS) of a clerk during his first period of active duty and of a chemical staff specialist during his second period of active duty.  There is no indication of acoustic trauma in service.  

According to post-service records, the earliest medical evidence confirming bilateral hearing loss is a March 2002 VA treatment record.  The Veteran reported that noise exposure included M-16 machine guns during service.  No opinion regarding the etiology was provided.  A December 2006 treatment record shows that the Veteran's bilateral hearing loss met VA's definition in 38 C.F.R. § 3.385.  He reported having hearing loss since service.  His reported noise exposure included M-16s, hand grenades and generators in service; and woodcutting machines post-service.  Again, no opinion regarding the etiology was provided.  None of the Veteran's treatment records showing bilateral hearing loss contain any opinion relating it to his military service.  

The case was remanded in February 2011 to afford the Veteran a VA examination, in which he failed to appear.  A June 2011 report of contact with his guardian shows that he was living in a group home and ran away when being transported to the examination.  The case was remanded yet again in December 2012 to afford him a VA examination.  As discussed above, the Veteran responded to the April 2013 examination notices that he was unable to report for the examination.

Based on a review of the evidence, the Board concludes that service connection for right ear hearing loss is warranted; however, service connection for left ear hearing loss is not.  

Regarding the Veteran's right ear, as shown above, the Veteran met VA's definition of hearing loss at discharge from his first period of service as his pure tone threshold was 40 decibels at 500 Hertz.  As hearing loss is a chronic disability as per 38 C.F.R. § 3.309, considering that the Veteran had a right ear hearing loss disability as defined by VA shown during his first period of active duty, the Board concludes that the criteria for service connection for right ear hearing loss has been met.

As for the left ear, however, the evidence fails to show that the Veteran's current left ear hearing loss is related to his military service.  Based on the Veteran having right ear hearing loss at discharge from his first period of active duty, the Board concedes in-service acoustic trauma.  Although the evidence currently reflects a left ear hearing loss disability as defined by VA, the evidence fails to show a nexus to his military service.  

Unlike the Veteran's right ear, the evidence fails to show that the Veteran's left ear hearing loss began in service.  The Board acknowledges that the December 1971 separation examination showed some degree of left ear hearing loss, though not meeting VA's definition.  However, no medical professional has opined that the Veteran's current left ear hearing loss as defined by VA is related to the Veteran's first period of active duty or even to his second period of active duty.  

While hearing loss is a chronic disability, the evidence fails to show that the left ear hearing loss demonstrated during the Veteran's first period of active duty was the onset of his current left ear hearing loss as defined by VA.  As discussed above, the Veteran's STRs from his second period of service fail to show left ear hearing loss as defined by VA.  In light of the Veteran not having left ear hearing loss as defined by VA during his second period of service, the Board is unable to conclude that the onset of the Veteran's current left ear hearing loss as defined by VA began during his first period of service.  No medical professional has provided any opinion that the left ear hearing loss shown in 1971 was the onset of the Veteran's current left ear hearing loss.  

While the absence of hearing loss as defined by VA in service is not a bar to service connection, the pertinent evidence of record fails to show a nexus between his current left ear hearing loss and his military service.  The Veteran was specifically scheduled for VA examinations to resolve the issue of whether there was any relationship between his current hearing loss and his military service, but he failed to report for those examinations.  He has not provided good cause for his failure to report.  As such, any nexus evidence that could have supported the Veteran's claim was not obtained.  No medical professional has provided any opinion relating the Veteran's current left ear hearing loss to his military service.  The first confirmation of left ear hearing loss was in 2002, more than two decades after his discharge from service.  Although the Veteran has reported having hearing loss since service, numerous treatment records during the 1970s through 1990s are of record and do not show complaints of, treatment for, or a diagnosis of, left ear hearing loss.  The contemporaneous medical evidence of record does not support the Veteran's assertions of having left ear hearing loss since service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).

The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of left ear hearing loss complaints, symptoms, or findings for over two decades between the last period of active service and the earliest evidence of a diagnosis of left ear hearing loss as defined by VA is itself evidence which tends to show that left ear hearing loss did not have its onset in service or for many years thereafter.  

The claims folder contains no competent evidence of left ear hearing loss being associated with the Veteran's active duty.  The Veteran's records do not include any opinions relating left ear hearing loss to his military service.  Without competent evidence of an association between left ear hearing loss and his active duty, service connection for left ear hearing loss is not warranted.

Furthermore, as the evidence does not show that left ear hearing loss was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  Additionally, while the nexus element of service connection for chronic disabilities such as hearing loss can be established by a continuity of symptomatology, as already noted above, the evidence does not support the Veteran's assertions of a continuity of symptomatology.  Despite receiving ongoing medical treatment prior to 2002, the pertinent medical evidence fails to show left ear hearing loss complaints until that time.  As such, the evidence does not support a finding of a continuity of symptomatology.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of left ear hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

For the reasons set forth above, the criteria for service connection for right ear hearing loss have been met.  As for the Veteran's left ear hearing loss, without competent and credible evidence of an association between left hearing loss and the Veteran's active duty, service connection for left hearing loss is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is in favor of the Veteran's claim for service connection for right ear hearing loss, but is against the Veteran's claim for service connection for left ear hearing loss.  Therefore, the Veteran's claim of entitlement to service connection for right ear hearing loss is granted.  As the preponderance of the evidence is against the issue of left ear hearing loss, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for left hearing loss is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2012).  

		2.  Bilateral Eye Disorder

The Veteran contends that his bilateral eye disorder had its onset during his first period of service.  See, e.g., October 2007 statement.

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that an injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these developments, it is now clear that, in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  See 38 C.F.R. § 3.304 (b) (2013).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3-2003, and the recent regulatory amendment, VA had the burden to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability pre-existed service.  If VA met this burden, however, it then had the burden to rebut the presumption by a preponderance of the evidence (a lower standard) that the preexisting disorder was not aggravated by service.  Now, VA must also show by clear and unmistakable evidence that the preexisting disorder was not aggravated during service (a higher standard).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran's August 1970 induction examination revealed clinically normal eyes, pupils and ocular motility; ophthalmoscopic examination was also normal.  The Veteran had distant vision of 20/70 correctable to 20/20 bilaterally; refraction was   -1.00 sphere bilaterally; near vision was J12 correctable to J-1 bilaterally.  He was prescribed glasses in September 1971.  In November 1971, he reported a two week history of floaters near his central vision.  Fundi were within normal limits except for large physiologic cupping in each eye and questionable narrowing of arteries in each eye.  His visual acuity was 20/20 and J-1.  He was diagnosed with entoptic phenomenon and possible vascular disease.  

His December 1971 separation examination again revealed clinically normal eyes, pupils and ocular motility; ophthalmoscopic examination was also normal.  He had distant vision correctable to 20/20 bilaterally; refraction and near vision were not provided.  The Veteran reported being in good health except for condition stated on profile; he was not on profile for a bilateral eye disorder.  A January 1972 eye clinic record shows that the Veteran again complained of floaters in the central visual fields.  Eye examination was noted to be negative and an eye evaluation was recommended prior to separation, noted to be in April.  There is no indication that the Veteran incurred a specific event, injury or disease to his eyes during his first period of service.  There is also no indication that he was treated for, or diagnosed with, macular holes, glaucoma or cataracts.  

The Veteran's May 1976 enlistment examination for his second period of service showed clinically normal eyes, pupils and ocular motility; ophthalmoscopic examination was also normal.  He had distant vision of 20/100 bilaterally correctable to 20/40 in the right eye and 20/30 in the left eye; refraction was -1.75 sphere in the right eye and -2.00 sphere in the left eye; near vision was J-2 correctable to J-6 bilaterally.  The examination report noted "defective distant and near vision," not disqualifying.  The Veteran was assigned a profile of "2" for his eyes.  The "PULHES" medical profile system is designed to reflect the overall physical and psychiatric condition of an individual on a scale of 1 to 4.  The "E" is indicative of the "eyes."  See Odiorne at 457.  In his report of medical history, he denied eye trouble.  The Veteran was prescribed glasses in June 1976; his vision was shown to be 20/40 correctable to 20/20 bilaterally.  

A September 1976 examination shows that the Veteran had no blurred vision or change in visual acuity; no photophobia; no scotomata or visual field defect; and no irritations or discharge.  The October 1976 medical evaluation board examination again revealed clinically normal eyes, pupils and ocular motility; ophthalmoscopic examination was also normal.  He had uncorrected distant vision of 20/70 bilaterally; refraction was not shown; and near vision was uncorrected of J-2 bilaterally.  He was assigned a profile of "1" for his eyes.  A November 1976 record shows that the Veteran reported having lost some of his sight during service.  The November 1976 physical evaluation board report only shows a diagnosis of schizophrenia.  There is no indication that the Veteran incurred a specific event, injury or disease to his eyes during his second period of service.  There is also no indication that he was treated for, or diagnosed with, macular holes, glaucoma or cataracts.  

The first indication of vision problems is a statement from the Veteran received in April 1985 in which he reported that side effects of medications he was taking included blurred vision.  Although post-service medical records beginning in the 1970s are of record, the first visual complaint was in October 1988.  At that time, the Veteran complained of blurred vision; side effects of medication were noted, although the record does not specifically indicate that the Veteran's blurred vision was a side effect.  No eye disorder was diagnosed.  A record dated in October 2001 shows that the Veteran reported that he usually wore glasses.  On examination, the sclera and conjunctivae were mildly injected; extraocular muscles were intact; pupils were equal, round and reactive to light and accommodation; and the fundi were not able to be clearly visualized.  He reported being unable to read in May 2002.  The Veteran was shown to have vision of 20/100 without glasses bilaterally in January 2005.  An April 2006 treatment record indicates that the Veteran reported that he could not see well with or without glasses.  He reportedly had an eye examination while in jail and was given glasses.  A record in May 2006 shows that the Veteran was diagnosed with visual defect; the specific defect was not specified.  An eye examination in September 2006 shows that the Veteran reported being told that he had "holes" in the back of each eye over 30 years ago.  He was diagnosed with macular holes in each eye, apparently present for over 30 years, glaucoma and cataracts.  No opinion regarding the etiology of was provided.  Treatment records since September 2006 continue to show those same diagnoses and also do not contain opinions regarding the etiology.

The Veteran was scheduled for VA examinations in 2011 and 2013, but failed to report for those examinations.  As noted above, the Veteran reported that he was unable to attend the 2013 examination.  

Based on a review of the evidence, the Board concludes that service connection for a bilateral eye disorder is not warranted.  The Veteran's STRs from both periods of service reflect defective visual acuity.  Additionally, the evidence shows that the Veteran currently has post-service eye disorders of macular holes in each eye, glaucoma and cataracts.  However, the evidence fails to show that any eye disorder is related to the Veteran's military service, to include the defective vision noted in service.  

Initially, it is not clear whether the Veteran's impaired visual acuity during both periods of service were refractive errors or not.  As his August 1970 induction and May 1976 enlistment examinations both include the results of refraction, the evidence suggests that the Veteran had refractive error during service.  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Although he complained of floaters during his first period of service, the evidence fails to show any superimposed disease or injury to his eyes during either period of service.  No medical professional has provided any opinion indicating that the Veteran had an in-service superimposed injury to his eyes. 

However, to the extent that the Veteran did not have refractive error in service, the evidence still fails to show that a current bilateral eye disorder is related to any in-service defective visual acuity.  In this case, with regards to both periods of service, the evidence shows that the Veteran clearly and unmistakably had defective visual acuity prior to each period that was not permanently worsened as a result of service.  

From his first period of service, his August 1970 induction examination shows that the Veteran had preexisting visual impairment as evidenced by him having distant vision of 20/70 bilaterally, correctable to 20/20.  Although he reported having floaters in November 1971, his December 1971 examination revealed normal eyes, pupils and ocular motility; ophthalmoscopic examination was also normal.  He again had correctable vision of 20/20 bilaterally.  While the Veteran again complained of floaters in January 1972, eye examination at that time was normal.  Considering that the Veteran's distant vision was correctable to 20/20 on both induction and discharge, clear and unmistakable evidence shows that the Veteran's preexisting defective distant visual acuity was not permanently worsened by his military service.  

There is no indication in the Veteran's STRs from his first period of service that he incurred an event, injury or disease to his eyes.  No medical professional has provided any opinion that any currently diagnosed bilateral eye disorder is related to the in-service floaters.  The Veteran was specifically scheduled for VA examinations to resolve the issue of whether there was any relationship between his current eye disorders and his military service, but he failed to report for those examinations.  He has not provided good cause for his failure to report.  

Regarding the Veteran's second period of service, the evidence again clearly and unmistakably shows that he had preexisting defective visual acuity.  His May 1976 enlistment examination showed bilateral distant vision of 20/100 correctable to 20/40 on the right and 20/30 on the left.  His uncorrected near vision was J-2.  The examination report includes a notation of defective distant and near vision.  He was assigned a profile of "2" for his eyes.  As such, the Veteran's May 1976 enlistment examination reflects preexisting visual defects.

Clear and unmistakable evidence has also been presented to show that the Veteran's defective distant and near vision at entrance to his second period of service was not permanently worsened by that period of service.  The Veteran's October 1976 medical evaluation board examination shows that his uncorrected distant vision was 20/70 bilaterally and that his uncorrected near vision was again J-2.  He had a profile of "E-1."  Considering that the Veteran had improved uncorrected distant vision, unchanged uncorrected near vision, as well as improvement from two to one in his eye profile, clear and unmistakable evidence has been presented to show that the Veteran's defective visual acuity was not permanently worsened by this period of active duty.  There is no indication that the Veteran incurred an event, injury or disease to his eyes during his second period of active duty.  No medical professional has provided any opinion that a currently diagnosed bilateral eye disorder is related to the Veteran's second period of active duty.

In this case, regardless of whether the Veteran had refractive errors in service or whether his defective visual acuity was attributable to non-refractive disorders, for the reasons set forth above, the evidence for both periods of service shows that the Veteran had preexisting visual defects that were not permanently worsened by his service.

Additionally, no medical professional has provided any opinion indicating that the Veteran's currently diagnosed eye disorders are due to his military service.  The Board acknowledges the Veteran's reports to his treatment providers that he was told he had macular holes over 30 years ago, indicating that the onset could have been in service.  However, the evidence fails to show that the Veteran had macular holes in service.  As already noted above, examinations for both periods of service showed normal eyes, pupils and ocular motility; ophthalmoscopic examination was also normal.  There is no indication in the Veteran's STRs of a diagnosis of macular holes.  Therefore, the contemporaneous service evidence does not support the Veteran's assertion that he had macular holes in service.  

The first indication of a diagnosis of macular holes, glaucoma and cataracts was in 2006, almost three decades after his second period of active duty.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of macular holes, glaucoma and cataract complaints, symptoms, or findings for almost three decades between the last period of active service and the earliest evidence of a diagnosis of those bilateral eye disorders is itself evidence which tends to show that a bilateral eye disorder did not have its onset in service or for many years thereafter.  

The claims folder contains no competent evidence of a bilateral eye disorder being associated with the Veteran's active duty.  The Veteran's records do not include any opinions relating a bilateral eye disorder to his military service.  Without competent evidence of an association between a bilateral eye disorder and his active duty, service connection for a  bilateral eye disorder is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of macular holes, glaucoma and cataracts falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

In summary, defective visual acuity that may not be refractive error clearly and unmistakably preexisted both periods of the Veteran's service and the defective visual acuity clearly and unmistakably was not permanently worsened beyond normal progression during or as a result of either period of  service.  Accordingly, the Board concludes that eye disorders other than macular holes, glaucoma and cataracts consisting of defective visual acuity was not incurred or aggravated in service.  
Additionally without competent and credible evidence of an association between a bilateral eye disorder other than the preexisting defective visual acuity and the Veteran's active duty, service connection for a bilateral eye disorder is not warranted.  Based on this evidentiary posture, the Veteran's claim of entitlement to service connection for a bilateral eye disorder is denied.  See 38 U.S.C.A §5107.  


ORDER

The appeal of the issue of service connection for an acquired psychiatric disorder, to include schizophrenia and PTSD, is dismissed.

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for a bilateral eye disorder is denied.


REMAND

Regrettably, another remand of the issue entitlement to a TDIU is necessary.  Prior to this decision granting service connection for right ear hearing loss, the Veteran was service connected for bilateral residual fracture of the transverse process at L1, evaluated as 10 percent disabling.  The Board finds that, in light of service connection for right ear hearing loss being granted, further development is needed to determine whether a TDIU is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Implement the award of service connection for right ear hearing loss, rating this disability as appropriate in accordance with applicable rating criteria.

2.  Undertake any additional development deemed necessary in connection with the request for entitlement to a TDIU.

3.  Then, readjudicate the issue of entitlement to a TDIU.  If any benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


